Exhibit 10.1

APPENDIX A

SEARS HOLDINGS CORPORATION

FORM OF

CASH AWARD – ADDENDUM TO

RESTRICTED STOCK AWARD AGREEMENT

[Letter Date]

FName MI. LName

Title

As of October 16, 2014 (the “Record Date”), Sears Holdings Corporation (the
“Company”) distributed to each shareholder one transferable subscription right
for each full common share owned by that stockholder, to purchase shares of
common stock of Sears Canada Inc. (“SCC”) at a price of $9.50 per whole share
(rights offering). Each subscription right entitled its holder to purchase from
the Company their pro-rata portion of the 40,000,000 Sears Canada common shares
being sold by the Company.

Pursuant to action taken by the Company under the Sears Holdings Corporation
2006 Stock Plan and the 2013 Stock Plan (the “Plans”), instead of a distribution
of such subscription rights with respect to any unvested shares of restricted
stock awarded under the Plan as of the Record Date, a cash award (“Cash Award”)
has been approved. Based on the unvested restricted shares awarded to you under
the applicable Restricted Stock Award Agreement, you are hereby awarded the Cash
Award(s) indicated below in lieu of any and all rights you would otherwise have
had to subscription rights with respect to such unvested restricted shares. Any
Cash Right is subject to the same vesting requirements and other terms set forth
in the Restricted Stock Award Agreement(s) applicable to the unvested restricted
shares.

 

Date of Grant

   Unvested Restricted
Shares    Cash Right    Vesting Date

Month Day, Year

   X,XXX    $XX.XX    Month Day, Year

OR

 

Date of Grant

   Unvested Restricted
Shares    Cash Right(s)    Vesting Date

Month Day, Year

   X,XXX    $XX.XX    Month Day, Year

Month Day, Year

   X,XXX    $XX.XX    Month Day, Year

 

  SEARS HOLDINGS CORPORATION By:  

 

  Dean Carter   Title: VP, Talent and Human Capital Services